DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 2/22/2022. Claims 1-15 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 have been fully considered and are the previously cited prior art and further in view of Li et al. (Li, US 2018/0060301).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Jiang, US 2018/0276525) in view of Li et al. (Li, US 2018/0060301).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

As per claim 1, Jiang teaches a deep learning based dialog method comprising: 
obtaining a query statement (Fig. 4 his natural language question);
 encoding the query statement to obtain a first vector (ibid, his question vector), wherein the first vector is a representation of the query statement; 
obtaining dialog history information corresponding to the query statement, wherein the dialog history information comprises at least one round of dialog statements, 

and each round of dialog statements comprises two dialog statements (paragraph [0080]-his dialog corpus); 
composing an attention vector by using the first vector and a decoding status vector, wherein the decoding status vector is used to indicate a status of a decoder when a current word in a reply statement is output, and the attention vector is used to represent search intent [including the specified time and the place in the dialog history information] (paragraph [0081]-his attention vector, each decoding step, as the decoding status vector, composing the attention vector using the intermediate representation vector and the each next-step decoding output as input to a neural network, Fig. 4 items S320-S350, paragraphs [0084-0086]-his attention vector parameter as related to the search intent); 
making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain a plurality of result vectors (ibid-paragraphs [0084-0085]-each resultant vector of each time for generating a word, attention vector is interacted therewith, which produces the vector to be decoded); 

decoding the to-be-decoded vector to obtain a next word in the reply statement (ibid, his resultant next word, as decoded from the to-be-decoded vector). 
Jiang lacks explicitly teaching that which Li teaches obtaining dialog history information corresponding to the query statement, wherein the dialog history information comprises at least one round of dialog statements, including the query statement and a reply statement generated within a specified time and a place (Fig. 3 his query/reply statement, paragraphs [0006, 0007, 0013, 0022, 0028, 0036, 0088, 0133]-including specified time and place, including geolocation, times, and a plurality of entities), and the attention vector is used to represent search intent including the specified time and the place in the dialog history information (ibid, paragraphs [0035, 0132-0133], Fig. 5 item 510, as his attention distribution vector based on specified entities, including specified time and place in the dialog history information).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be providing a query and reply system including a historical framework for entity based attention distribution (ibid-Li).
As per claims 2, 7 and 12, Jiang with Li make obvious the method according to claim 1, wherein the composing the attention vector by using the first vector and the decoding status vector comprises: 
using each dimension of both the first vector and the decoding status vector as input to a neural network used for vector composition (ibid-see claim 1 attention vector discussion, Fig. 3, paragraphs [0023,0024, 0032, 0104]-his M dimensions, with respect to the first vector and output decoding status vector), to make the first vector interact with the decoding status vector to generate the attention vector, wherein both the first vector and the decoding status vector 
As per claims 3, 8 and 13, Jiang with Li make obvious the method according to claim 1, wherein the making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain the plurality of result vectors comprises: 
encoding each dialog statement in the dialog history information to obtain a second vector corresponding to the dialog statement (Fig. 2 items S240 and S220 and his result vector, comprising dialog history, paragraph [0100-0102]-his question-answering dialog data, which includes question/answer pairs which are converted into vector representation), wherein the second vector is a representation of the corresponding dialog statement (ibid-see his question vector, representing the corresponding natural language question); and 
making each second vector interact with the attention vector (ibid-see claim, 1 interaction discussion), so as to extract the information related to the search intent from the dialog statement to obtain the plurality of result vectors (ibid-all matching intents, defined by respective dimensions, subject/object produce the plurality of result vectors). 
claims 4, 9 and 14, Jiang with Li make obvious the method according to claim 1, wherein the making each dialog statement interact with the attention vector, so as to extract information related to the search intent from the dialog statement to obtain the plurality of result vectors comprises: 
encoding each dialog statement in the dialog history information (paragraphs [0100-0102]-his encoded knowledge base, including the question/answer dialog data), and entering the attention vector together with the dialog statement into an encoder during an encoding process (ibid-his second neural network module and intermediate result vector encodings), so as to extract the information related to the search intent from the dialog statement to obtain the plurality of result vectors (ibid, generating search information, with respect to dimensions/features including subject or object intents). 
As per claims 5, 10 and 15, Jiang with Li make obvious the method according to claim 1, wherein the generating the to-be-decoded vector based on the plurality of result vectors comprises: 
separately using the plurality of result vectors as input to a neural network used for feature extraction, so as to extract features of the plurality of result vectors to generate the to-be-decoded vector (ibid, see Figs. 1 and 2, intermediate result vector, third neural network module and decoder, wherein 
As per claim 6, claim 6 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the a non-transitory machine-readable storage medium having instructions stored therein is deemed to embody the method, such that Jiang with Li make obvious a non-transitory machine-readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising (Jiang, Figs. 5 and 6-see his system, neural network system hereinafter, paragraphs [0161, 0184, 205-206]-with respect to the apparatus and, modules and all units therein and non-transitory machine-readable storage medium-see claim 1, corresponding and similar limitation): 
obtaining a  query statement (Jiang, Figs. 5 and 6-see his system, neural network system hereinafter, paragraphs [0161, 0184]-with respect to the apparatus and, modules and all units therein-see claim 1, corresponding and similar limitation); encoding the  query statement to obtain a first vector, wherein 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the deep learning based dialog device is deemed to embody the method, such that Jiang with Li make obviou a deep learning based dialog device comprising: a processor, a memory, . 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
2/25/2022